Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s request for continued examination filed 7/19/22. Claims 2-8, 11-12, 14-16 and 18 are pending with claims 2, 11, 14-15 and 18 in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Allowable Subject Matter
Claims 2-8, 11-12, 14-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 2 and all its dependencies, A smart anti-theft tag for boots, comprising: a tag holder provided with a circuit board, a sounder component, a coil and a battery, a hoop assembly movably mounted on the tag holder to be tied on and connected to a heel of a boot, a bolt assembly movably located in the tag holder and used for unidirectional control of movement of the hoop assembly, and a lock assembly movably located in the tag holder and used to lock the bolt assembly in a moving state, wherein the hoop assembly comprises a high rack and a low rack which are configured correspondingly and provided with racks, a square cable fitting a contour of the heel of the boot and connected to the two racks through two connectors, and a tension gear movably located in the tag holder and engaged and matched with the two racks. With respect to claim 11 and all its dependencies, An anti-theft tag comprising: a housing containing: a circuit board, a sounder component coupled to the circuit board, a coil coupled to the circuit board, a battery coupled to the circuit board, and SMRH:4876-0974-3393.1-3-Application No.: 17/345,807Docket No.: 36MB-335363 a tension gear movably located in the housing; a hoop assembly movably mounted on the housing for receiving a heel of a boot,  wherein the hoop assembly comprises: a high rack; a low rack; and a cable having a square cross-section and connected to the high rack and the low rack through two connectors; a bolt assembly movable within the housing to limit the hoop assembly to unidirectional movement; a protrusion movable within the housing to lock the bolt assembly in a position wherein the hoop assembly is limited to unidirectional movement; and a detection element arranged in the housing for detecting whether the anti-theft tag has been separated from the boot. With respect to claim 14 and all its dependencies, An anti-theft tag comprising: a housing containing: a circuit board, a sounder component coupled to the circuit board, a coil coupled to the circuit board, a battery coupled to the circuit board, and a tension gear mounted in the housing such that the tension gear can rotate about an axis; SMRH:4876-0974-3393.1-4-Application No.: 17/345,807Docket No.: 36MB-335363 a hoop assembly movably mounted on the housing for receiving a heel of a boot, wherein the hoop assembly comprises a high rack and a low rack, each having a toothed end; and the toothed ends of the high rack and the low rack each stretch into the housing via holes formed in opposing of a tag holder; a bolt assembly movable within the housing to limit the hoop assembly to unidirectional movement; a protrusion movable within the housing to lock the bolt assembly in a position wherein the hoop assembly is limited to unidirectional movement; and a detection element arranged in the housing for detecting whether the anti-theft tag has been separated from the boot.  With respect to claim 15 and all its dependencies, An anti-theft tag comprising: a housing containing: a circuit board, a sounder component coupled to the circuit board, a coil coupled to the circuit board, and a battery coupled to the circuit board; a hoop assembly movably mounted on the housing for receiving a heel of a boot; wherein: a bolt assembly movable within the housing to limit the hoop assembly to unidirectional movement, wherein the bolt assembly comprises: a duplex gear having a large gear and a small gear, and a lock tooth movably located in the housing and having a bottom end engaged with the large gear; a bolt movably located in the housing and configured to apply a force to the lock tooth by means of a lock tooth spring; SMRH:4876-0974-3393.1-5-Application No.: 17/345,807Docket No.: 36MB-335363 a protrusion movable within the housing to lock the bolt assembly in a position wherein the hoop assembly is limited to unidirectional movement; and a detection element arranged in the housing for detecting whether the anti-theft tag has been separated from the boot. With respect to claim 18 and all its dependencies, An anti-theft tag comprising: a housing containing: a circuit board, a sounder component coupled to the circuit board, a coil coupled to the circuit board, a battery coupled to the circuit board, a bottom base and a surface base which are connected together and define a cavity, and wherein the bottom base has a concave surface arranged on a side of the bottom base facing the boot when the heel of the boot has been received in the hoop assembly; a hoop assembly movably mounted on the housing for receiving a heel of a boot; a bolt assembly movable within the housing to limit the hoop assembly to unidirectional movement; a protrusion movable within the housing to lock the bolt assembly in a position wherein the hoop assembly is limited to unidirectional movement; a detection element arranged in the housing for detecting whether the anti-theft tag has been separated from the boot, wherein the detection element is configured to emit a detection light or a detection ray; and SMRH:4876-0974-3393.1-6-Application No.: 17/345,807Docket No.: 36MB-335363 a detection hole is formed in the concave surface to allow the detection light or the detection ray of the detection element to pass through. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH